UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6332



KRIS SARAYN KOLLYNS, a/k/a Kristopher S.
Kollins, a/k/a John Wayne Todd, a/k/a Johnnie
W. Todd,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, an FBI agent; WILLIAM D. CATOE;
CALVIN ANTHONY; STANLEY B. BURT, JR.; CHARLES
CEPAK; GEORGE CHASTINE; JEFF BENTLEY; LEROY
CARTLEDGE; KENNETH CHAPPELLE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-02-672-3-17-BC)


Submitted:   May 29, 2003                     Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kris Sarayn Kollyns, Appellant Pro Se.    Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina; Christie Newman Barrett, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kris   Sarayn   Kollyns   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on Kollyns’ civil rights action.           We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Kollyns v. Doe, No. CA-02-

672-3-17-BC (D.S.C. Feb. 6, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2